If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                    revision until final publication in the Michigan Appeals Reports.




                              STATE OF MICHIGAN

                               COURT OF APPEALS


MOUNT CLEMENS RECREATIONAL BOWL,                                          FOR PUBLICATION
INC., K.M.I., INC., and MIRAGE CATERING,                                  November 17, 2022
INC., Individually and on Behalf of All Others                            9:00 a.m.
Similarly Situated,

                  Plaintiffs-Appellants,

v                                                                         No. 358755
                                                                          Court of Claims
DIRECTOR OF THE DEPARTMENT OF HEALTH                                      LC No. 21-000126-MZ
AND HUMAN SERVICES, CHAIRPERSON OF
THE LIQUOR CONTROL COMMISSION, and
GOVERNOR,

                  Defendants-Appellees.


Before: HOOD, P.J., and JANSEN and K. F. KELLY, JJ.

PER CURIAM.

        Plaintiffs, Mount Clemens Recreational Bowl, Inc., K.M.I., Inc., and Mirage Catering,
Inc.,1 appeal as of right the Court of Claims order denying plaintiffs’ motion to transfer the case to
the Macomb Circuit Court and granting summary disposition under MCR 2.116(C)(8) to
defendants, the Michigan Governor, the Director of the Department of Health and Human Services
(DHHS), and the Chairperson of the Liquor Control Commission. Plaintiffs’ lawsuit involved
allegations of impacts to their properties and businesses from shutdown and other regulatory orders
pertaining to food-service establishments and COVID-19. On appeal, plaintiffs contend (1) that a
transfer to the Macomb Circuit Court was appropriate because they had a right to a jury trial in the
circuit court, (2) that they pleaded an actionable takings claim under the Michigan Constitution,
and (3) that they pleaded actionable tort claims. We affirm.




1
    Plaintiffs styled their lawsuit as a class action, but class certification was not granted.


                                                    -1-
                           I. DISMISSAL OF MOTION TO TRANSFER

        Plaintiffs first contend that the trial court erred by denying their motion to transfer. This
issue involves interpretation of the Court of Claims Act, MCL 600.6401 et seq. Doe v Dep’t of
Transp, 324 Mich App 226, 231; 919 NW2d 670 (2018). Questions of statutory construction,
including of the Court of Claims Act, are reviewed de novo. Id.; Parkwood Ltd Dividend Housing
Ass’n v State Housing Dev Auth, 468 Mich 763, 767; 664 NW2d 185 (2003).

        MCL 600.6419(1)(a) states that the Court of Claims “has the following power and
jurisdiction”:

                To hear and determine any claim or demand, statutory or constitutional,
        liquidated or unliquidated, ex contractu or ex delicto, or any demand for monetary,
        equitable, or declaratory relief or any demand for an extraordinary writ against the
        state or any of its departments or officers notwithstanding another law that confers
        jurisdiction of the case in the circuit court.

In addition, MCL 600.6419(7) states:

                As used in this section, “the state or any of its departments or officers”
        means this state or any state governing, legislative, or judicial body, department,
        commission, board, institution, arm, or agency of the state, or an officer, employee,
        or volunteer of this state or any governing, legislative, or judicial body, department,
        commission, board, institution, arm, or agency of this state, acting, or who
        reasonably believes that he or she is acting, within the scope of his or her authority
        while engaged in or discharging a government function in the course of his or her
        duties.

Because plaintiffs sued the individual defendants in their official capacities, the lawsuit is against
the state itself. Mays v Snyder, 323 Mich App 1, 88; 916 NW2d 227 (2018), aff’d 506 Mich 157
(2020). And MCL 600.6443 indicates that cases are to be heard in the Court of Claims without a
jury.

        Regarding a motion to transfer, in Elia Cos, LLC v Univ of Mich Regents, 335 Mich App
439, 457; 966 NW2d 755 (2021), lv pending on app ___ Mich ___; 967 NW2d 237 (2021), the
Court stated that “the bare fact that plaintiff filed its complaint in circuit court is irrelevant . . . .
Rather, the dispositive factor is whether plaintiff’s . . . claim may actually be maintained in circuit
court.” (Emphasis added.)2

      Plaintiffs, in arguing that their takings claim may be pursued in circuit court, cite MCL
600.6421(1), which states:




2
 Plaintiffs originally filed their complaint in circuit court, and it was transferred to the Court of
Claims.


                                                   -2-
                   Nothing in this chapter eliminates or creates any right a party may have to
          a trial by jury, including any right that existed before November 12, 2013. Nothing
          in this chapter deprives the circuit, district, or probate court of jurisdiction to hear
          and determine a claim for which there is a right to a trial by jury as otherwise
          provided by law, including a claim against an individual employee of this state for
          which there is a right to a trial by jury as otherwise provided by law. Except as
          otherwise provided in this section, if a party has the right to a trial by jury and
          asserts that right as required by law, the claim may be heard and determined by a
          circuit, district, or probate court in the appropriate venue. [Emphasis added.]

In assessing whether this particular statute applies, “the question is not whether there would
ordinarily be a right to a jury trial as between private parties but whether there is a specific right
to a jury trial against the state.” Elia Cos, 335 Mich App at 457. In Elia Cos, id. at 458, the Court
concluded that “the Court of Claims has exclusive jurisdiction over plaintiff’s breach-of-contract
claim seeking money damages” against the state.

       The complaint in the present case makes clear that plaintiffs are seeking money damages
under Const 1963, art 10, § 2.3 In Hill v State, 382 Mich 398, 400; 170 NW2d 18 (1969), the

          plaintiffs filed a complaint with the Court of Appeals in which they sought an order
          to require defendant to show cause why a writ of mandamus should not issue
          directed to the State Highway Commission and commanding it to institute an action
          to ascertain and determine the damages to plaintiffs’ property as a result of
          establishment of the right-of-way and construction of the I-94 Expressway.

“[T]he Court of Appeals denied the complaint without prejudice to the right of plaintiffs to file a
claim with the Court of Claims,” and the Supreme Court granted leave. Id. at 402. The Supreme
Court said:

          If plaintiffs’ claims have merit, they are of such a nature as to establish a
          constructive rather than an actual taking of plaintiffs’ property. This is the crux of
          the case. Determination of that question (it being the contention of defendant that
          there has been no taking whatsoever) can come only after a full testimonial hearing.
          In circumstances such as these, plaintiffs’ remedy is by an action in the Court of
          Claims in order that a determination may be made as to whether a taking has
          occurred and, if so, plaintiffs’ damage from the same. [Id. at 405.]




3
    Const 1963, art 10, § 2, states:

                  Private property shall not be taken for public use without just compensation
          therefore being first made or secured in a manner prescribed by law. . . .
          Compensation shall be determined in proceedings in a court of record.



                                                    -3-
The “plaintiffs concede[d] they ha[d] a remedy in the Court of Claims, [but] they assert[ed] that it
[was] not adequate because the amount of damages cannot be determined by a jury in such a
proceeding.” Id.

        The Supreme Court noted that the 1908 Constitution did not mandate, and the 1963
Constitution does not mandate, a jury trial for condemnation proceedings. Id. at 406. It also noted
that “some condemnation statutes provide for different modes of assessing damages than by a jury,
such as by three commissioners.” Id.; see also MCL 213.183. The Court concluded:

       Since neither the Constitution of 1908 nor 1963 provides a constitutional right to a
       jury in a condemnation hearing and since there is statutory authority for non-jury
       [condemnation] proceedings by the Highway Commission, the plaintiffs’ claim of
       a right to a determination of damages by a jury is without merit. [Hill, 382 Mich at
       406.]

        Plaintiffs contend that the present case is not analogous to Hill because, in the present case,
there is no “statutory authority for non-jury proceedings” such as was present in that case.
Plaintiffs rely heavily on certain provisions of the Uniform Condemnation Procedures Act
(UCPA), MCL 213.51 et seq. MCL 213.51(e) states that “ ‘[c]onstructive taking’ or ‘de facto
taking’ means conduct, other than regularly established judicial proceedings, sufficient to
constitute a taking of property within the meaning of section 2 of article X of the state constitution
of 1963.” MCL 213.52(2) states:

               If property is to be acquired by an agency through the exercise of its power
       of eminent domain, the agency shall commence a condemnation action for that
       purpose. An agency shall not intentionally make it necessary for an owner of
       property to commence an action, including an action for constructive taking or de
       facto taking, to prove the fact of the taking of the property.

And MCL 213.62(1) states:

               A plaintiff or defendant may demand a trial by jury as to the issue of just
       compensation pursuant to applicable law and court rules. The jury shall consist of
       6 qualified electors selected pursuant to chapter 13 of Act No. 236 of the Public
       Acts of 1961, as amended, being sections 600.1301 to 600.1376 of the Michigan
       Compiled Laws, and shall be governed by court rules applicable to juries in civil
       cases in circuit court.

       Plaintiffs’ attempt to rely on these provisions is unavailing because plaintiffs were not
proceeding under the UCPA.4 As stated in Miller Bros v Dep’t of Natural Resources, 203 Mich
App 674, 690; 513 NW2d 217 (1994):



4
 In addition, the right to a jury trial under the UCPA extends only to the issue of just compensation,
not to the issue of necessity. See Kalamazoo v KTS Indus, Inc, 263 Mich App 23, 33-34; 687
NW2d 319 (2004).


                                                 -4-
       [W]hen the state affects [sic] a taking merely by depriving an owner of all beneficial
       use of property, the state does not acquire the property “taken.” Such a taking may
       violate the constitution, but it does not violate the UCPA. Consequently, the state
       cannot be compelled to invoke the UCPA. And if it cannot be forced to proceed
       under the statute, then the UCPA’s provision regarding attorney fees is not
       applicable.

In other words, the UCPA is not applicable to plaintiffs’ claims because it is not in dispute that
defendants did not acquire plaintiffs’ property. The other statutes relied upon by plaintiffs also
speak to the acquisition of property by the state. See MCL 213.1 and MCL 213.23.5

        In Lim v Mich Dep’t of Transp, 167 Mich App 751, 753; 423 NW2d 343 (1988), the
defendant relocated the plaintiff’s driveway, and the “plaintiff alleged that defendant’s actions and
omissions resulted in a de facto taking of his property without just compensation.” This Court
stated that “[t]he Court of Claims is the proper forum in which to seek redress where a plaintiff
alleges an already accomplished inverse condemnation by the State of Michigan.” Id. at 754. It
continued:

               Plaintiff argues that in enacting the UCPA the Legislature expressly
       conferred jurisdiction upon the circuit court to hear claims of inverse condemnation
       initiated by aggrieved property owners. Plaintiff is mistaken. The UCPA has no
       application to inverse condemnation actions initiated by aggrieved property
       owners. Instead, the UCPA only governs actions initiated by an agency to acquire
       property on the filing of a proper complaint and after the agency has made a good-
       faith written offer to purchase the property. The agency must be authorized by law
       to condemn property.

               Finally, plaintiff argues that the right to just compensation is constitutional
       and not contractual or tortious in nature and, therefore, because the claim is
       grounded in the constitution it should be adjudicated in a court created by the
       constitution and not one created by the Legislature. We find plaintiff’s argument
       to be without merit. [Id. at 755 (citations omitted).]

       Plaintiffs contend that this Court need not follow Lim because it is not strictly binding
under MCR 7.215(J)(1) (“A panel of the Court of Appeals must follow the rule of law established



5
  At any rate, in Miller Bros, 203 Mich App at 687, the Court stated that the UCPA “defines the
exclusive means by which government is empowered to judicially condemn and acquire property.”
In Kalamazoo, 263 Mich App at 38, the Court stated:

       [T]he purpose of the UCPA is to set forth the procedures by which a public or
       private agency exercises the right of eminent domain conferred on it by another
       source . . . . Moreover, the UCPA . . . unambiguously states in MCL 213.75 that it
       sets forth the exclusive procedures to be followed by an agency seeking to condemn
       property under the power of eminent domain.



                                                -5-
by a prior published decision of the Court of Appeals issued on or after November 1, 1990, that
has not been reversed or modified by the Supreme Court, or by a special panel of the Court of
Appeals as provided in this rule.”). But even though Lim was issued before November 1, 1990, it
still has precedential value. See People v Bensch, 328 Mich App 1, 7 n 6; 935 NW2d 382 (2019).
Viewing the UCPA and the other statutes cited by plaintiff in connection with Miller Bros, 203
Mich App at 687, 690, Kalamazoo v KTS Indus, Inc, 263 Mich App 23, 38; 687 NW2d 319 (2004),
and Hill, 382 Mich at 406, we conclude that there is no basis to conclude that the holding of Lim
is no longer good law.

                             II. DISMISSAL OF TAKINGS CLAIM

        Plaintiffs next argue that the trial court erred by granting defendants’ motion for summary
disposition regarding plaintiffs’ regulatory-takings claim.

       “This Court reviews de novo a trial court’s decision on a motion for summary disposition.”
Dextrom v Wexford Co, 287 Mich App 406, 416; 789 NW2d 211 (2010). As for motions brought
under MCR 2.116(C)(8):

               A motion under [this subrule] tests the legal sufficiency of the complaint.
       All well-pleaded factual allegations are accepted as true and construed in a light
       most favorable to the nonmovant. A motion under MCR 2.116(C)(8) may be
       granted only where the claims alleged are so clearly unenforceable as a matter of
       law that no factual development could possibly justify recovery. When deciding a
       motion brought under this section, a court considers only the pleadings. [Maiden v
       Rozwood, 461 Mich 109, 119-120; 597 NW2d 817 (1999) (quotation marks and
       citations omitted).]

       Const 1963, art 10, § 2, states:

               Private property shall not be taken for public use without just compensation
       therefore being first made or secured in a manner prescribed by law. . . .
       Compensation shall be determined in proceedings in a court of record.

In Ypsilanti Fire Marshal v Kircher, 273 Mich App 496, 555 n 22; 730 NW2d 481 (2007),
remanded on other grounds 480 Mich 910 (2007), the Court stated that “[t]he Takings Clause of
the Fifth Amendment is substantially similar to the Takings Clause of the Michigan Constitution,
and the two provisions should generally be interpreted coextensively[.]” (Citation omitted.)
However, the Michigan provision has sometimes been interpreted more broadly than the federal
one. AFT Mich v State of Michigan, 497 Mich 197, 217-218; 866 NW2d 782 (2015), aff’d 497
Mich 197 (2015); Gym 24/7 Fitness, LLC v Michigan, ___ Mich App ___; ___ NW2d ___ (2022)
(Docket No. 355148); slip op at 12, lv pending on app.

        In Cummins v Robinson Twp, 283 Mich App 677, 707; 770 NW2d 421 (2009), this Court
stated that there are two types of per se regulatory takings: instances wherein the government
causes a permanent physical invasion onto property and instances wherein the government
deprives an owner of all economically beneficial use of property. It stated that, apart from these
two narrow categories, alleged regulatory takings are governed by a test from Penn Central Transp



                                               -6-
Co v New York City, 438 US 104; 98 S Ct 2646; 57 L Ed 2d 631 (1978). Cummins, 283 Mich
App at 707. Plaintiffs do not dispute that the two narrow categories are inapplicable here.

        The parties dispute whether the Penn Central test need be applied. Of import is the recent
case of Gym 24/7 Fitness. In that case, the plaintiff (“the Gym”) “filed suit in an individual
capacity and as a representative of a putative class of plaintiffs comprised of gyms, fitness centers,
recreation centers, sports facilities, exercise facilities, exercise studios, and other similarly-situated
businesses” in certain counties. Gym 24/7 Fitness, ___ Mich App at ___; slip op at 1 n 1. The
Gym alleged

        an unconstitutional taking of its business property by operation of Executive Orders
        [(EOs)] issued by the Governor that temporarily shuttered the business in response
        to the COVID-19 pandemic. The Gym demanded “just compensation” for the
        taking of its private property that resulted from the closure. [Id. at ___; slip op at
        1.]

The Court of Claims denied the defendant’s motion for summary disposition, and this Court
reversed. Id. at ___; slip op at 1-2.

        The Gym had conceded that EOs were issued for a public purpose but had argued that
constitutional principles required that fitness centers be compensated for the diminution in value
of their property interests. Id. at ___; slip op at 3-4. On appeal, the Gym argued that,

        “[u]nder takings jurisprudence, whether the taking by the government was
        reasonable or unreasonable is legally irrelevant.” The Gym explain[ed] that
        “[g]overnments can, almost always, take private property; [but] they commit an
        actionable wrong when they fail to pay just compensation.” [Id. at ___; slip op at
        7 (first brackets in original).]

        This Court stated that

        the primary question presented in this appeal is whether the business owner of
        private property is entitled to just compensation under either the state or federal
        Takings Clause when the government properly exercises its police power to protect
        the health, safety, and welfare of its citizens during a pandemic by temporarily
        closing the owner’s business operations. [Id. at ___; slip op at 9.]

The Court in Gym 24/7 Fitness analyzed cases discussing the state’s police power to react to health
emergencies and whether such reactions and restrictions comported with constitutional principles
of due process. Id. at ___; slip op at 10-11. The Court emphasized, however, that the Gym was
not making a due-process argument but was relying on takings principles. Id. at ___; slip op at 11.
The Court discussed takings in general and stated:

        To summarize, there are physical takings and regulatory takings. A physical taking
        of private property is a categorial taking that requires the payment of just
        compensation. A regulatory taking involving the deprivation of all economically
        productive or beneficial use of property is also a categorical taking, requiring the
        payment of just compensation. The second type of regulatory taking—a


                                                   -7-
       noncategorical taking—is one that is determined upon application of the Penn
       Central balancing test. Additionally, inverse condemnation arises when the
       government takes property, either by physical invasion or regulation, absent formal
       condemnation proceedings. Finally, a taking can be either temporary or permanent.
       [Id. at ___; slip op at 14-15 (second emphasis added).]

        In its analysis, the Court first noted “that to the best of our knowledge, every federal court
and state appellate court that has addressed a takings claim stemming from the government’s
closure of a business as a safeguard against the spread of COVID-19 has rejected the claim.” Id.
at ___; slip op at 15. It cited 17 cases in support, stating, “We now join those courts and reject the
Gym’s claim that its property was taken absent just compensation in violation of the Taking
Clauses of the state and federal constitutions.” Id. at ___; slip op at 15.

       With regard to the Penn Central balancing test, the Court stated:

               Next, we hold as a matter of law that there was no regulatory taking under
       [the] Penn Central analysis. With respect to the Penn Central balancing test, the
       first two factors—economic impact of the EOs and their interference with
       reasonable investment-backed expectations—weigh in favor of the Gym because
       its business was in fact shuttered under the EOs, but we do not give those factors
       all that much weight because the economic impact and the interference with
       business expectations arising from the closure orders were short lived. Moreover,
       the third factor—the character of the government’s action—was compelling in that
       the aim of the EOs was to stop the spread of COVID-19, which our Supreme Court
       described as “the most threatening public-health crisis of modern times” . . . that
       “has resulted[] in significant numbers of persons suffering serious illness or death.”
       In re Certified Questions from the United States Dist Court, [Western Dist of Mich,
       Southern Div,] 506 Mich [332, 337-338; 958 NW2d 1 (2020.] And, once again,
       the Gym accepted that the Governor’s EOs were issued solely for a public purpose,
       and it did not contest the prudence of the Governor’s actions[6] or her authority to
       issue the EOs. Lending further support for our stance that the character of the
       Governor’s actions strongly favors the State, or perhaps actually demands that we
       find no taking, is language in precedent issued by the United States Supreme Court.

               In Lucas [v South Carolina Coastal Council], 505 US [1003, 1029; 112 S
       Ct 2886; 128 L Ed 2d 798 (1992)], the Supreme Court indicated that just
       compensation is not owed to a property owner for an alleged taking that arises from
       a law or decree that does nothing more “than duplicate the result that could have
       been achieved in the courts . . . by the State under its . . . power to abate nuisances
       that affect the public generally, or otherwise.” (Emphasis added.) The Supreme
       Court then noted, “The principal ‘otherwise’ that we have in mind is litigation
       absolving the State . . . of liability for the destruction of real and personal property,
       in cases of actual necessity, to prevent the spreading of a fire or to forestall other


6
 As discussed infra, caselaw has indicated that the actual, factual legitimacy of the government’s
actions is not a proper consideration in a takings analysis.


                                                 -8-
       grave threats to the lives . . . of others.” Id. at 1029 n 16 (quotation marks and
       citations omitted; emphasis added). The purpose of the EOs was to forestall the
       spread of COVID-19 that had hospitalized and killed thousands of Michiganders.
       [Gym 24/7 Fitness, ___ Mich App at ___; slip op at 17-18.]

The Court in Gym 24/7 Fitness quoted with approval a passage from Keystone Bituminous Coal
Ass’n v DeBenedictis, 480 US 470, 491-492; 107 S Ct 1232; 94 L Ed 2d 472 (1987). Gym 24/7
Fitness, ___ Mich App at ___; slip op at 18. The Keystone Court, in that passage, stated:

                The Court’s hesitance to find a taking when the State merely restrains uses
       of property that are tantamount to public nuisances is consistent with the notion of
       “reciprocity of advantage” . . . . Under our system of government, one of the State’s
       primary ways of preserving the public weal is restricting the uses individuals can
       make of their property. While each of us is burdened somewhat by such
       restrictions, we, in turn, benefit greatly from the restrictions that are placed on
       others. These restrictions are properly treated as part of the burden of common
       citizenship. Long ago it was recognized that all property in this country is held
       under the implied obligation that the owner’s use of it shall not be injurious to the
       community, and the Takings Clause did not transform that principle to one that
       requires compensation whenever the State asserts its power to enforce it. [Keystone
       Bituminous Coal Ass’n, 480 US at 491-492 (quotation marks and citations
       omitted).]

The Court in Gym 24/7 Fitness stated, “In light of the precedent, we cannot conclude that the Gym
has a viable takings case under the Penn Central balancing test.” Gym 24/7 Fitness, ___ Mich
App at ___; slip op at 18.

        The only consideration that could, at least theoretically, distinguish the present case from
the case of Gym 24/7 Fitness is that plaintiffs in the present case did in fact argue that the
regulations and EOs at issue were not actually warranted. However, this argument must be viewed
in context. Plaintiffs emphatically state in their primary appellate brief that the government’s
purpose in making the restrictive regulations is not pertinent to a regulatory-takings analysis under
Penn Central. They state that whether the EOs were “arbitrary, invalid exercises of the police
power” “is ultimately irrelevant to the regulatory taking analysis.” And caselaw supports this.
See, e.g., Lingle v Chevron USA, Inc, 544 US 528, 544; 125 S Ct 2074; 161 L Ed 2d 876 (2005)
(“Rather, the gravamen of Chevron’s claim is simply that Hawaii’s rent cap will not actually serve
the State’s legitimate interest in protecting consumers against high gasoline prices. Whatever the
merits of that claim, it does not sound under the Takings Clause.”); see also Dorman v Twp of
Clinton, 269 Mich App 638, 646 n 23; 714 NW2d 350 (2006) (“[T]he determination of whether a
regulation fails to ‘substantially advance legitimate state interests’ has no part in the takings
analysis.”). Plaintiffs contend that the only pertinent question regarding the government’s action
in the context of a Penn Central analysis is whether it burdens citizens equally. But plaintiffs’
authority for this proposition does not adequately support their position that their takings claim
should proceed. They cite K & K Constr, Inc v Dep’t of Environmental Quality, 267 Mich App
523; 705 NW2d 365 (2005). In that case, the Court, discussing Penn Central, indicated that
“regulation in and of itself does not constitute a taking if it applies to a widespread group of
landowners.” Id. at 560. The Court indicated that the wetlands regulations in that case applied to


                                                -9-
all similarly situated landowners and could not be characterized as directed at the plaintiffs. Id.
at 562; see also Cummins, 283 Mich App at 720 (“Here, the township enforced the statewide
building code and its provisions regarding flood-plain construction that apply equally to all
landowners with property similarly situated in flood-prone areas.”). Similarly, the actions
challenged here applied to all similarly situated property owners.

       Also, in Gym 24/7 Fitness, the Court stated:

                To be clear, the Gym does not believe that the closure of fitness centers was
       reasonable. But the Gym’s theory of the case is that it is entitled to just
       compensation regardless of the reasonableness of the EOs. In its brief on appeal,
       the Gym notes that it provided documentary evidence in the form of a study that
       demonstrated that shuttering gyms and fitness centers was unnecessary and that the
       risk of transmitting COVID-19 at such facilities was no greater than at other
       businesses involved in indoor activities. The Gym contends that the State’s
       argument to the contrary was not supported by any proper documentary evidence
       and that even if the hearsay references cobbled together by the State and obtained
       from the Internet can be considered, it minimally created a genuine issue of material
       fact on the matter. Nevertheless, the Gym indicates that this underlying factual
       dispute “misses the pertinent point” and is irrelevant. And the Gym emphasizes
       that “[t]his suit does not seek to contest whether Governor Whitmer’s decision to
       issue the [EOs] . . . were [sic] prudent.” [Gym 24/7 Fitness, ___ Mich App at ___
       n 7; slip op at 10 n 7.]

Similarly, plaintiffs in the current case, for purposes of the regulatory-takings claim, are not
arguing on appeal that the EOs were imprudent.

        The upshot is that the case of Gym 24/7 Fitness is not distinguishable from the present case.
Even if one could argue that the Court in Gym 24/7 Fitness intermingled, to some extent, concepts
of taking and governmental necessity, Gym 24/7 Fitness is binding caselaw regarding how to view
the COVID-19 regulations in Michigan. Further, even if one looks to the caselaw, such as K & K
Constr, provided by plaintiffs, it does not provide a path to appellate relief. Plaintiffs argue that
discovery is needed, but in Redmond v Heller, 332 Mich App 415, 448; 957 NW2d 357 (2020),
the Court stated that “summary disposition may still be appropriate before the conclusion of
discovery if there is no fair likelihood that further discovery would yield support for the nonmoving
party.” Such is the case here.

                               III. DISMISSAL OF TORT CLAIMS

        Lastly, plaintiffs argue that the court erred by granting defendants’ motion for summary
disposition regarding plaintiffs’ tort claims for alleged interference with business and contractual
relationships.

         MCL 691.1407(5) states that “the elective or highest appointive executive official of all
levels of government are immune from tort liability for injuries to persons or damages to property
if he or she is acting within the scope of his or her judicial, legislative, or executive authority.” In
Mack v Detroit, 467 Mich 186, 195 n 8; 649 NW2d 47 (2002), the Court stated:



                                                 -10-
              The five statutory exceptions to governmental immunity are the “highway
       exception,” MCL 691.1402, the “motor vehicle exception,” MCL 691.1405, the
       “public building exception,” MCL 691.1406, the “proprietary function exception,”
       MCL 691.1413, and the “governmental hospital exception,” MCL 691.1407(4).

A “plaintiff must plead her case in avoidance of immunity.” Id. at 198. “A plaintiff pleads in
avoidance of governmental immunity by stating a claim that fits within a statutory exception or by
pleading facts that demonstrate that the alleged tort occurred during the exercise or discharge of a
nongovernmental or proprietary function.” Id. at 204. Plaintiffs did not state a claim fitting within
a statutory exception and did not plead anything occurring during a proprietary function.

      Rather, plaintiffs make an argument about “ultra vires” activities. In Coleman v Kootsillas,
456 Mich 615, 619; 575 NW2d 527 (1998), the Court stated:

       Whenever a governmental agency engages in an activity which is not expressly or
       impliedly mandated or authorized by constitution, statute, or other law (i.e., an ultra
       vires activity), it is not engaging in the exercise or discharge of a governmental
       function. The agency is therefore liable for any injuries or damages incurred as a
       result of its tortious conduct. [Quotation marks and citations omitted.]

Plaintiffs contend that the Governor engaged in ultra vires activity because, in In re Certified
Questions, 506 Mich at 347, 372, the Court ruled that the Governor did not have the authority to
declare a state of emergency beyond April 30, 2020. But the Governor was clearly acting, at the
very least, under implied authority, even if the Supreme Court later ruled against that authority.
Justice Markman, in fact, acknowledged that the Governor’s interpretation of the Emergency
Powers of the Governor Act of 1945 (the EPGA), MCL 10.31 et seq., was correct, but then went
on to conclude that the statute was unconstitutional. Id. at 356-357 (opinion of MARKMAN, J.). He
stated that, as a consequence, “the EPGA cannot continue to provide a basis for the Governor to
exercise emergency powers.” Id. at 385 (opinion of MARKMAN, J.) (emphasis added). The actions
by the Governor, subject to a reasonable dispute needing to be resolved by the Michigan Supreme
Court in a lengthy and divided opinion, were not ultra vires. In addition, DHHS was authorized
to issue its own regulations, and plaintiffs do not argue otherwise. No basis for reversal is
apparent.7




7
  Even disregarding the question of governmental immunity, plaintiffs acknowledge in their
complaint that in CMI Int’l, Inc v Intermet Int’l Corp, 251 Mich App 125, 131; 649 NW2d 808
(2002), the Court stated:

               [O]ne who alleges tortious interference with a contractual or business
       relationship must allege the intentional doing of a per se wrongful act or the doing
       of a lawful act with malice and unjustified in law for the purpose of invading the
       contractual rights or business relationship of another. [Quotation marks and
       citation omitted.]




                                                -11-
       Affirmed.

                                                              /s/ Noah P. Hood
                                                              /s/ Kathleen Jansen
                                                              /s/ Kirsten Frank Kelly




No malice or nefarious purpose was alleged. And the actions by the Governor, subject to a
reasonable dispute needing to be resolved by the Michigan Supreme Court, were not per se
wrongful. See, e.g., Prysak v R L Polk Co, 193 Mich App 1, 12-13; 483 NW2d 629 (1992) (“A
wrongful act per se is an act that is inherently wrongful or an act that can never be justified under
any circumstances.”). In addition, plaintiffs’ argument about the alleged unconstitutional taking
providing a basis to avoid governmental immunity does not make sense because that claim
pertained to a different count of the complaint.



                                                -12-